Exhibit 10.4j

 

PERFORMANCE UNITS AWARD AGREEMENT

PURSUANT TO THE FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

 

This Agreement is made as of the          day of                     , 200    
(the “Grant Date”), by FMC TECHNOLOGIES, INC., a Delaware corporation, (the
“Company”) and XXXXXXXXXXXXX (hereinafter called the “Employee”).

 

In 2001, the Board of Directors of the Company (the “Board”) adopted the FMC
Technologies, Inc. Incentive Compensation and Stock Plan (the “Plan”). The Plan,
as it may be amended and continued, is incorporated by reference and made a part
of this Agreement and will control the rights and obligations of the Company and
the Employee under this Agreement. Except as otherwise provided, capitalized
terms have the meaning provided in the Plan. To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail.

 

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of performance units to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.

 

The Committee, on behalf of the Company, grants to the Employee an award of
XXXXXXXX performance units with Dividend Equivalent Rights (the “Performance
Units”) upon the following terms and conditions:

 

1. Vesting. The Performance Units will vest and be immediately payable on
XXXXXXXX (the “Vesting Date”). Notwithstanding the foregoing, all Performance
Units will vest and be immediately payable to Employee (or the Employee’s
designated beneficiary or estate) in the event of the Employee’s death,
Disability or a Change in Control of the Company. A prorated portion of the
Performance Units (to be prorated based on the time worked after the Grant Date
and prior to the Vesting Date) will be fully vested and deliverable to the
Employee in the event of the Employee’s termination prior to the Vesting Date
without Cause. All Performance Units will be forfeited upon termination of the
Employee’s employment with the Employer before the Vesting Date, for a reason
other than death, Disability, or termination of employment by the Employer
without Cause.

 

2. Payment. As soon as practicable following the Vesting Date, the Company will
pay to the Employee an amount equal to the Fair Market Value of one share of
Common Stock of the Company multiplied by the total number of Performance Units
granted hereunder in the form of a check or other cash instrument. For purposes
of calculating the amount payable under this



--------------------------------------------------------------------------------

Agreement, Fair Market Value shall be based on the opening price of the Common
Stock on the Vesting Date, or, if the Vesting Date is not a business day, the
next business day immediately following the Vesting Date.

 

3. Adjustment. The Committee may make equitable substitutions or adjustments in
the Performance Units as it determines to be appropriate in the event of any
corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization, or any partial or complete liquidation of the
Company.

 

4. Nontransferability. No interest of the Employee or any beneficiary in or
under this Agreement will be assignable or transferable by voluntary or
involuntary act, by operation of law, other than by testamentary bequest or
devise, or the laws of descent or distribution. All rights of the Employee and
his or her beneficiary in and under this Agreement will be wholly inalienable
and beyond the power of any person to anticipate or in any way create a lien or
encumbrance upon them. Payment of Performance Units will be made only to the
Employee, or, if the Committee has been provided with evidence acceptable to it
that the Employee is legally incompetent, the Employee’s personal
representative, or, if the Employee is deceased, to the beneficiaries or
personal representative that the Employee has designated, in the manner required
by the Committee. The Committee may require documentation from and/or signatures
of an Employee’s personal representative or beneficiaries. Any effort to assign
or transfer a right under this Agreement in contravention of this Section 4 will
be wholly ineffective, and will be grounds for termination by the Committee of
all rights of the Employee and his or her personal representative or beneficiary
in and under this Agreement. Neither the Employee nor his or her personal
representative or beneficiary will have any of the rights of a stockholder of
the Company pursuant to this Agreement.

 

5. No Limitation on Rights of the Company. The granting of Performance Units
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

 

6. Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.

 

7. Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance.

 

Page 2



--------------------------------------------------------------------------------

8. Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Technologies, Inc., 200 East
Randolph Drive, Chicago, Illinois 60601, and any notice to the Employee (or
other person entitled to receive the Performance Units will be addressed to the
Employee’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Any notice will be deemed to be
duly given when enclosed in a properly sealed envelope addressed as stated above
and deposited, postage paid, in a post office or branch post office regularly
maintained by the United States or other applicable government.

 

9. Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which is attached hereto, including any guidelines the Committee
adopts from time to time.

 

10. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

 

11. Sole Agreement. This Agreement is the entire agreement between the parties
to it, and any and all prior oral and written representations are merged into
this Agreement. This Agreement may only be amended by written agreement between
the Company and the Employee.

 

12. Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.

 

13. Privacy. Employee acknowledges and agrees to the Employer transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

 

Executed as of the Grant Date.

 

FMC TECHNOLOGIES, INC.

 

Page 3